Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.


Claim Status
Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-5, 10, 11, 13-15, 20, 21, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No.: US 2010/0158126) in view of Dujardin et al. (Pub. No.: US 2010/0271951) and Jacobs et al. (Pub. No.: US 2011/0321088). 
Regarding claim 1, Bai discloses an electronic device in a network, the electronic device comprising: a user interface (Fig. 3, element 302, paras. [0043] and [0065]); a transport stream (TS) encoder (Fig. 11); and at least one processor configured to: select content based on an input received via the user interface (Fig. 3, element 302, paras. [0043] and [0065]), control the TS encoder to: convert a format of the content into a format that at least one receiver is able to process (Fig. 1, element 110, paras. [0041] and [0051]-[0053]. “The conversion provides compatibility with existing client display devices when the original encoding is incompatible. This can occur when a more efficient encoding format, such as MPEG4, is used for high cost communication links, such as satellite transponders, for eventual distribution to legacy client decoders, such as MPEG2 set top boxes.” It is axiomatic that it has been determined that a legacy receiver is unable to process MPEG4.), and package the content with the converted format, into a TS corresponding to a container structure that the at least one receiver is able to process (Fig. 4, para. [0069]. The transport stream can be seen as what Applicant describes as a “container structure.”), identify whether broadcasting of the content packaged into the TS is possible within an available bandwidth in a channel, and control the RF interface to broadcast the content packaged into the TS on the channel based on an identification that the broadcasting of the content packaged into the TS is possible within the available bandwidth in the channel (paras. [0047] and [0053]. As the system is set up to transmit an output over a fixed bandwidth channel, the system must obviously .
Bai does not disclose wherein the processor is configured to add at least one channel, a number of the at least one channel being determined based on a maximum bit rate set by the user interface, and identify a channel selected by the user interface from the added at least one channel, and further, it could be argued that Bai does not explicitly disclose a radio frequency (RF) interface. However, in analogous art, Dujardin discloses a method for transmitting video data, wherein “the method includes that transmitting the content further comprises providing a user with control of one or more parameters of the network system, said parameters selected from the group consisting of bit rate data, provisioning data for provisioning network equipment and resources for transmission, booking data, type of delay, choice of PAL or NTSC TV format, number of minutes, repeatable templates, conflicting orders data, resource availability data, and monitoring data for querying and analyzing hardware devices, wherein the user is provided control of the one or more transmission parameters by having secure access to a network resource environment, said network resource environment comprising an interactive graphical user interface for viewing transmission network data stored in a database, wherein said interactive graphical user interface comprises an access feature for accessing said data and a control feature for viewing one or more parameters of the network system selected by said user (para. [0015]; see also Fig. 3A).” In further analogous art, Jacobs discloses adding or removing content streams based on available bandwidth, wherein “[i]f available bandwidth increases, method 400 may advance to stage 450 where computing device 500 may add a channel version according to the priority list. For example, headend 110 may begin transmitting a new version of CNBC when increasing bandwidth allows. Method 400 may then end at stage 475 (para. 
Regarding claim 3, the combination of Bai, Dujardin and Jacobs discloses the electronic device of claim 1, and further discloses further comprising: a TS multiplexer, wherein the at least one processor is further configured to control the TS multiplexer to multiplex the content packaged into the TS into a multiplexed TS including a plurality of service signals, and wherein the multiplexed TS is output to the RF interface for broadcasting (Bai, Fig. 5, para. [0070]; Jacobs, para. [0022]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Bai, Dujardin and Jacobs discloses the electronic device of claim 3, and further discloses further comprising: a dynamic data inserter, wherein the at least one processor is further configured to: control the dynamic data inserter to insert data into the multiplexed TS (Bai, Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]).
Regarding claim 5, the combination of Bai, Dujardin and Jacobs discloses the electronic device of claim 4, and further discloses wherein the data includes at least one of: channel information, broadcast program information, information about an installable computer program for the at least one receiver, or information about files stored in the network (Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]. PCR (program clock reference) information can be seen as both broadcast program information an information about files stored in the network.).
Regarding claim 10, the combination of Bai, Dujardin and Jacobs discloses the electronic device of claim 1, and further discloses wherein the at least one processor is further configured to control the RF interface to broadcast the content packaged into the TS over at least one of a wireless interface or a cable interface (Bai, Fig. 1, element 105, para. [0046]).
Regarding claim 11, Bai discloses a method for transmitting content by an electronic device in a network, the method comprising: selecting, by the electronic device, content based on an input received via a user interface of the electronic device (Fig. 3, element 302, paras. [0043] and [0065]); converting, by the electronic device, a format of the content into a format that at least one receiver is able to process (Fig. 1, element 110, paras. [0041] and [0051]-[0053]. “The conversion provides compatibility with existing client display devices when the original encoding is incompatible. This can occur when a more efficient encoding format, such as MPEG4, is used for high cost communication links, such as satellite transponders, for eventual distribution to legacy client decoders, such as MPEG2 set top boxes.” It is axiomatic that it has been determined that a legacy receiver is unable to process MPEG4.); packaging, by the electronic device, the content with the converted format, into a transport stream (TS) corresponding to a container structure that the at least one receiver is able to process (Fig. 4, para. [0069]. The transport stream can be seen as what Applicant describes as a “container structure.”); identifying, by the electronic device, whether broadcasting of the content packaged into the TS is possible within an available bandwidth in the channel; and broadcasting, by the electronic device, the content packaged into the TS on the channel based on an identification that the broadcasting of the content packaged into the TS is possible within the available bandwidth in the channel (paras. [0047] and [0053]. As the system is set up to transmit an output over a fixed bandwidth channel, the system must obviously ensure that the broadcasting of the content packaged into the TS is possible within the available bandwidth in a channel.).
Bai does not disclose adding at least one channel, a number of the at least one channel being determined based on a maximum bit rate set by the user interface, and identifying a channel selected by the user interface from the added at least one channel, and further, it could be argued that Bai does not explicitly disclose a radio frequency (RF) interface. However, in analogous art, Dujardin discloses a method for transmitting video data, wherein “the method includes that transmitting the content further comprises providing a user 
Regarding claim 13, the combination of Bai, Dujardin and Jacobs discloses the method of claim 11, and further discloses wherein the content packaged into the TS is multiplexed into a multiplexed TS including a plurality of service signals, and the multiplexed TS is broadcast (Bai, Fig. 5, para. [0070]).
Regarding claim 14, the combination of Bai, Dujardin and Jacobs discloses the method of claim 13, and further discloses further comprising inserting, by the electronic device, data to the multiplexed TS (Bai, Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]).
Regarding claim 15, the combination of Bai, Dujardin and Jacobs discloses the method of claim 14, and further discloses wherein the data includes at least one of: channel information, broadcast program information, information about an installable computer program for the at least one receiver, or information about files stored in the network (Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]. PCR (program clock reference) .
Regarding claim 20, the combination of Bai, Dujardin and Jacobs discloses the method of claim 11, and further discloses wherein the content packaged into the TS is broadcast over at least one of a wireless interface or a cable interface (Bai, Fig. 1, element 105, para. [0046]).
Regarding claim 21, Bai discloses a computer program product, comprising a non- transitory computer readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including: selecting content based on an input received via a user interface of an electronic device (Fig. 3, element 302, paras. [0043] and [0065]); converting a format of the content into a format that at least one receiver is able to process (Fig. 1, element 110, paras. [0041] and [0051]-[0053]. “The conversion provides compatibility with existing client display devices when the original encoding is incompatible. This can occur when a more efficient encoding format, such as MPEG4, is used for high cost communication links, such as satellite transponders, for eventual distribution to legacy client decoders, such as MPEG2 set top boxes.” It is axiomatic that it has been determined that a legacy receiver is unable to process MPEG4.); packaging the content with the converted format, into a transport stream (TS) corresponding to a container structure that the at least one receiver is able to process (Fig. 4, para. [0069]. The transport stream can be seen as what Applicant describes as a “container structure.”); identifying whether broadcasting of the content packaged into the TS is possible within an available bandwidth in the channel; and broadcasting the content packaged into the TS on the channel based on an identification that the broadcasting of the content packaged into the TS is possible within the available bandwidth in the channel (paras. [0047] and [0053]. As the system is set .
Bai does not disclose adding at least one channel, a number of the at least one channel being determined based on a maximum bit rate set by the user interface, and identifying a channel selected by the user interface from the added at least one channel, and further, it could be argued that Bai does not explicitly disclose a radio frequency (RF) interface. However, in analogous art, Dujardin discloses a method for transmitting video data, wherein “the method includes that transmitting the content further comprises providing a user with control of one or more parameters of the network system, said parameters selected from the group consisting of bit rate data, provisioning data for provisioning network equipment and resources for transmission, booking data, type of delay, choice of PAL or NTSC TV format, number of minutes, repeatable templates, conflicting orders data, resource availability data, and monitoring data for querying and analyzing hardware devices, wherein the user is provided control of the one or more transmission parameters by having secure access to a network resource environment, said network resource environment comprising an interactive graphical user interface for viewing transmission network data stored in a database, wherein said interactive graphical user interface comprises an access feature for accessing said data and a control feature for viewing one or more parameters of the network system selected by said user (para. [0015]; see also Fig. 3A).” In further analogous art, Jacobs discloses adding or removing content streams based on available bandwidth, wherein “[i]f available bandwidth increases, method 400 may advance to stage 450 where computing device 500 may add a channel version according to the priority list. For example, headend 110 may begin transmitting a new version of 
Regarding claim 23, the combination of Bai, Dujardin and Jacobs discloses the computer program product of claim 21, and further discloses wherein the content packaged into the TS is multiplexed into a multiplexed TS including a plurality of service signals, and a broadcast TS includes the multiplexed TS (Bai, Fig. 5, para. [0070]; Jacobs, para. [0022]. This claim is rejected on the same grounds as claim 1.).
the computer program product of claim 23, and further discloses wherein the program code is executable by the computer hardware to initiate operations further comprising: inserting, by the electronic device, data to the multiplexed TS (Bai, Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]).
Regarding claim 25, the combination of Bai, Dujardin and Jacobs discloses the computer program product of claim 24, and further discloses wherein the data includes at least one of:6Appl. No.: 15/499,213 Response dated: June 2, 2020Reply to Office Action of: March 6, 2020channel information, broadcast program information, information about an installable computer program for the at least one receiver, or information about files stored in the network (Fig. 5, element 511, para. [0070]; Fig. 6, element 614, para. [0072]. PCR (program clock reference) information can be seen as both broadcast program information an information about files stored in the network.).
Regarding claim 28, the combination Bai, Dujardin and Jacobs discloses the computer program product of claim 21, and further discloses wherein the content packaged into the TS is broadcast over at least one of a wireless interface or a cable interface (Bai, Fig. 1, element 105, para. [0046]).


Claims 7, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No.: US 2010/0158126) in view of Dujardin et al. (Pub. No.: US 2010/0271951) and Jacobs et al. (Pub. No.: US 2011/0321088), and further in view of Kardashov (Pub. No.: US 2015/0358573).
the electronic device of claim 1, further comprising: a display (Bai, Fig. 3, element 311, paras. [0043] and [0061]); but does not explicitly disclose wherein the at least one processor is further configured to: output, to the display, information about the identified at least one channel to select the channel by the user interface, and output, to the display, information about the available bandwidth. However, in analogous art, Kardashov discloses periodically determining the available bandwidth, and responsive to detecting a reduction in the available bandwidth, may “generate options for data management settings that include a reduced number of video channels, a reduced resolution, a reduced frame rate, reduced meta data, reduced video analytics data, etc. (Fig. 8, elements 804 and 806, paras. [0086]-[0089]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bai, Dujardin and Jacobs to allow for at least one processor configured to output, to the display, information about the identified at least one channel to select the channel by the user interface, and output, to the display, information about the available bandwidth. This would have produced predictable and desirable results, in that it would allow for users of the system to be provided with options to make alterations to the video stream such that the effects of the lower bandwidth could be mitigated in a manner that was most desirable to the user.
Regarding claim 17, the combination of Bai, Dujardin and Jacobs discloses the method of claim 11, but does not explicitly disclose further comprising: displaying, by the electronic device, information about the identified at least one channel to select the channel by the user interface; and displaying, by the electronic device, information about the available bandwidth. However, in analogous art, Kardashov discloses periodically determining the available bandwidth, and responsive to detecting a reduction in the available bandwidth, may 
Regarding claim 26, the combination of Bai, Dujardin and Jacobs discloses the computer program product of claim 21, but does not explicitly disclose wherein the program code is executable by the computer hardware to initiate operations further comprising: displaying information about the identified at least one channel to select the channel by the user interface; and displaying information about the available bandwidth. However, in analogous art, Kardashov discloses periodically determining the available bandwidth, and responsive to detecting a reduction in the available bandwidth, may “generate options for data management settings that include a reduced number of video channels, a reduced resolution, a reduced frame rate, reduced meta data, reduced video analytics data, etc. (Fig. 8, elements 804 and 806, paras. [0086]-[0089]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bai, Dujardin and Jacobs to allow for displaying information about the identified at least one channel to select the channel by the user interface, and displaying information about the available bandwidth. This would have produced predictable .


Claims 8, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No.: US 2010/0158126) in view of Dujardin et al. (Pub. No.: US 2010/0271951) and Jacobs et al. (Pub. No.: US 2011/0321088), and further in view of Kovvali et al. (Pub. No.: US 2011/0167170). 
Regarding claim 8, the combination of Bai, Dujardin and Jacobs discloses the transmitter of claim 1, but does not explicitly disclose wherein the at least one processor is further configured to downscale the content packaged into the 3Appl. No.: 15/499,213Response dated: June 2, 2020Reply to Office Action of: March 6, 2020TS based on an identification that the broadcasting of the content packaged into the TS is impossible within the available bandwidth in the channel. However, in analogous art, Kovvali discloses that a “device requests the content from the content server (located in the core network) and transmits this content in a just-in-time manner to the end user. In another embodiment, the device automatically changes /limits the options for encoding and resolution of the content available to the client, or pro-actively controls bandwidth for the specific flow so that the end user device initiates switching to a different encoding/resolution, based on overall monitored network traffic. In another embodiment, the device automatically selects the appropriate format and resolution based on overall bandwidth limitations, independent of the end user (para. [0014]),” wherein a lower content resolution is obtained by downscaling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bai, Dujardin and Jacobs to 
Regarding claim 18, the combination of Bai, Dujardin and Jacobs discloses the method of claim 11, but does not explicitly disclose further comprising: downscaling, by the electronic device, the content packaged into the TS based on an identification that the broadcasting of the content packaged into the TS is impossible within the available bandwidth in the channel. However, in analogous art, Kovvali discloses that a “device requests the content from the content server (located in the core network) and transmits this content in a just-in-time manner to the end user. In another embodiment, the device automatically changes /limits the options for encoding and resolution of the content available to the client, or pro-actively controls bandwidth for the specific flow so that the end user device initiates switching to a different encoding/resolution, based on overall monitored network traffic. In another embodiment, the device automatically selects the appropriate format and resolution based on overall bandwidth limitations, independent of the end user (para. [0014]),” wherein a lower content resolution is obtained by downscaling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bai, Dujardin and Jacobs to allow for downscaling the content packaged into the TS based on an identification that the broadcasting of the content packaged into the TS is impossible within the available bandwidth in the channel. This would have produced predictable and desirable results, in that it would allow for the content 
Regarding claim 27, the combination of Bai, Dujardin and Jacobs discloses the computer program product of claim 21, but does not explicitly disclose wherein the program code is executable by the computer hardware to initiate operations further comprising: downscaling the content packaged into the TS based on an identification that the broadcasting of the content packaged into the TS is impossible within the available bandwidth in the channel. However, in analogous art, Kovvali discloses that a “device requests the content from the content server (located in the core network) and transmits this content in a just-in-time manner to the end user. In another embodiment, the device automatically changes /limits the options for encoding and resolution of the content available to the client, or pro-actively controls bandwidth for the specific flow so that the end user device initiates switching to a different encoding/resolution, based on overall monitored network traffic. In another embodiment, the device automatically selects the appropriate format and resolution based on overall bandwidth limitations, independent of the end user (para. [0014]),” wherein a lower content resolution is obtained by downscaling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bai, Dujardin and Jacobs to allow for downscaling the content packaged into the TS based on an identification that the broadcasting of the content packaged into the TS is impossible within the available bandwidth in the channel. This would have produced predictable and desirable results, in that it would allow for the content to still be delivered in instances of reduced bandwidth, where such a technique of reducing resolution to conserve bandwidth was well-known in the art at the time of the invention.


Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered, but they are moot in view of the new grounds of rejection in view of Jacobs.


Conclusion
Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 11, 2021